Title: To James Madison from Rufus King, 10 April 1802
From: King, Rufus
To: Madison, James


No. 62.
Sir,
London Ap. 10. 1802.
Some months ago I informed you that Mr. Jackson would probably be sent to the U. States as Mr. Liston’s successor. Mr. Merry had been previously thought of and indeed named for this mission. As I have had the opportunity of knowing both these gentlemen during my residence here it was not without some regret that I heard of the intention to appoint Mr. Jackson in lieu of Mr. Merry. From this information I have been led to make further Enquiry concerning their Reputations, and the result has proved rather to encrease than lessen my solicitude. Mr. Jackson is said to be positive, vain, and intolerant: he is moreover filled with English prejudices in respect to all other Countries, and as far as his opinions concerning the U. States are known, seems more likely to disserve than benefit a liberal intercourse between them and his own Country.
On the other hand Mr. Merry appears to be a plain, unassuming and amiable man, who having lived for many years in Spain is in almost every point of Character the reverse of Mr. Jackson who were he to go to America would go for the sake of present employment, and with the hope of leaving it as soon as he could receive a similar appointment in Europe while Mr. Merry wishes for the mission with the view of obtaining what he believes will prove to be an agreeable and permanent residence.
With these sentiments, I have believed it to be proper, to endeavour in every unexceptional way in my power to discourage and throw impediments in the way of the mission of Mr. Jackson and in a late conversation with Lord Hawkesbury he offered me what I thought a fair occasion of expressing my sentiments upon this subject. His Lordship received my Observations in good part, and promised to consider what I had said to him before any definitive step should be taken in the Business. I have followed up the opposition in other quarters which I thought likely to have an influence in the decision, and am not without Expectation that Mr. Jackson will be relinquished.
As the explicit designation of a particular character who would be agreeable, is matter of greater delicacy than to object to an Individual who might have been spoken of, I have rather confined myself to the latter course, in doing which, however, I was enabled indirectly, and by way of Contrast to Mr. Jackson’s disqualifications, to describe qualifications which seem to be almost peculiar to Mr. Merry.
Annexed I send you copies of my Letter to Lord Hawkesbury and of his Answer declining to recognize Mr. Lewis as Consul of the United States at Calcutta: a like Answer has, in a similar case, been lately given to the Envoy of Portugal. Conversing with one of the Directors of the East India Company concerning Mr. Lewis’ appointment, he told me that before the late war, France had been solicitous to place a Consul at Calcutta: that from a persuasion that a Consul would be employed as a political instead of a Commercial Agent they had declined his admission; that the request would however probably be renewed, and in case An American Consul should be admitted, a French one could not be refused. With perfect Respect and Esteem, I have the honour to be, Sir, Your ob. & faithful servant
(Signed)   Rufus King
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC marked duplicate; in a clerk’s hand, signed by King; docketed by Brent as received 13 June. Italicized words were written in code; key not found. RC decoded interlinearly by Brent. Printed in King, Life and Correspondence of Rufus King, 4:100–101. For enclosures, see n. 3.



   
   King’s predictions proved true when Francis James Jackson became Great Britain’s minister to the U.S. in October 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:xxvii).



   
   The choice of Anthony Merry to be British minister to the U.S. is discussed in Malcolm Lester, Anthony Merry Redivivus: A Reappraisal of the British Minister to the United States, 1803–1806 (Charlottesville, Va., 1978), pp. 13–14.



   
   King enclosed copies of his letter to Lord Hawkesbury, 6 Feb. 1802, announcing Jacob Lewis’s appointment and requesting the “usual Exequatur to enable him to discharge the Duties of his office,” and Hawkesbury’s refusal, dated 23 Mar. 1802 (1 p.). JM also received copies of these letters from Lewis (see Lewis to JM, 2 Apr. 1802, and n.).


